Exhibit 10.1
PURCHASE AGREEMENT
PURCHASE AGREEMENT (the “Agreement”), dated as of October 31, 2011, by and
between PREMIER EXHIBITIONS, INC., a Florida corporation, (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).
WHEREAS:
Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to buy
from the Company, up to Ten Million Dollars ($10,000,000) of the Company’s
common stock, $.0001 value per share (the “Common Stock”), subject in all cases
to the Maximum Share Cap. The shares of Common Stock to be purchased hereunder
are referred to herein as the “Purchase Shares.”
NOW THEREFORE, the Company and the Investor hereby agree as follows:
1. CERTAIN DEFINITIONS.
For purposes of this Agreement, the following terms shall have the following
meanings:
(a) “Accelerated Purchase Notice” shall mean an irrevocable written notice from
the Company to the Investor directing the Investor to buy such Purchase Amount
in Purchase Shares as specified by the Company therein on the Purchase Date.
(b) “Available Amount” means initially Ten Million Dollars ($10,000,000) in the
aggregate, which amount shall be reduced by the Purchase Amount each time the
Investor purchases shares of Common Stock pursuant to Section 2 hereof.
(c) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.
(d) “Business Day” means any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.
(e) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by the Principal Market.

 

 



--------------------------------------------------------------------------------



 



(f) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.
(g) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(i) “Maturity Date” means the date that is 720 Business Days (36 Monthly
Periods) from the Commencement Date.
(j) “Monthly Period” means each successive 20 Business Day period commencing
with the Commencement Date.
(k) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
(l) “Principal Market” means the Nasdaq Global Market; provided however, that in
the event the Company’s Common Stock is instead ever listed or traded on the
Nasdaq Capital Market, the Nasdaq Global Select Market, the New York Stock
Exchange, the NYSE Amex, or the OTC Bulletin Board (it being understood that as
used herein “OTC Bulletin Board” shall also mean any successor or comparable
market quotation system or exchange to the OTC Bulletin Board such as the OTCQB
operated by the OTC Markets Group, Inc.), then the “Principal Market” shall mean
such other market or exchange on which the Company’s Common Stock is then listed
or traded.
(m) “Purchase Amount” means, with respect to any Regular Purchase or Accelerated
Purchase made hereunder, the number of Purchase Shares to be purchased by the
Investor pursuant to Section 2 hereof multiplied by the Purchase Price or
Accelerated Purchase Price, as applicable.
(n) “Purchase Date” means with respect to any particular purchase made
hereunder, the Business Day on which the Investor receives by 10:00 a.m. eastern
time of such Business Day a valid Purchase Notice that the Investor is to buy
Purchase Shares pursuant to Section 2 hereof.

 

 



--------------------------------------------------------------------------------



 



(o) “Purchase Price” means the lower of the (A) the lowest Sale Price of the
Common Stock on the Purchase Date and (B) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the twelve
(12) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction).
(p) “Purchase Notice” shall mean a written notice from the Company to the
Investor directing the Investor to buy such Purchase Amount in Purchase Shares
as specified by the Company therein on the Purchase Date.
(q) “Sale Price” means any sale price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.
(r) “SEC” means the United States Securities and Exchange Commission.
(s) “Securities Act” means the Securities Act of 1933, as amended.
(t) “Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.
2. PURCHASE OF COMMON STOCK.
Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:
(a) Commencement of Sales of Common Stock. Following the satisfaction of the
conditions (the “Commencement”) as set forth in Sections 7 and 8 below (the date
of satisfaction of such conditions, the “Commencement Date”), the Company shall
have the right but not the obligation to direct the Investor by its delivery to
the Investor of a Purchase Notice from time to time to buy up to One Hundred
Thousand (100,000) Purchase Shares (each such purchase a “Regular Purchase”),
subject in all cases to the Maximum Share Cap, at the Purchase Price on the
Purchase Date. The Company may deliver multiple Purchase Notices to the Investor
so long as at least two (2) Business Days have passed since the most recent
Regular Purchase was completed.
(b) Accelerated Purchases. At any time on or after the Commencement Date, the
Company shall also have the right to direct the Investor to buy Purchase Shares
(each such purchase an “Accelerated Purchase”) in the amounts specified in this
Section 2(b), subject in all cases to the Maximum Share Cap, per Accelerated
Purchase Notice at the Accelerated Purchase Price on the Purchase Date by
delivering to the Investor Accelerated Purchase Notices as follows: the
Accelerated Purchase Amount may be up to One Hundred Thousand Purchase Shares
(100,000) per Accelerated Purchase Notice provided that the Closing Sale Price
of the Common Stock

 

 



--------------------------------------------------------------------------------



 



must not be below $3.00 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
on the Purchase Date. With respect to each such Accelerated Purchase, the
Company must deliver the Purchase Shares before 1:00 p.m. eastern time on the
Business Day following the Purchase Date. As used herein, the term “Accelerated
Purchase Price” shall mean the lesser of (i) the lowest Sale Price of the Common
Stock on the Purchase Date or (ii) the lowest Purchase Price during the previous
ten (10) Business Days prior to the date that the valid Accelerated Purchase
Notice was received by the Investor. However, if on any Purchase Date the
Closing Sale Price of the Common Stock is below the Accelerated Purchase
threshold price, such Accelerated Purchase shall be void and the Investor’s
obligations to buy Purchase Shares in respect of that Accelerated Purchase
Notice shall be terminated. Thereafter, the Company shall again have the right
to submit an Accelerated Purchase Notice as set forth herein by delivery of a
new Accelerated Purchase Notice only if the Closing Sale Price of the Common
Stock is at or above $3.00 on the date of the delivery of the Accelerated
Purchase Notice. The Company may deliver multiple Accelerated Purchase Notices
to the Investor so long as at least two (2) Business Days have passed since the
most recent Accelerated Purchase was completed.
(c) Payment for Purchase Shares. The Investor shall pay to the Company an amount
equal to the Purchase Amount with respect to such Purchase Shares as full
payment for such Purchase Shares via wire transfer of immediately available
funds on the same Business Day that the Investor receives such Purchase Shares
if they are received by the Investor before 1:00 p.m. Eastern Time or if
received by the Investor after 1:00 p.m. eastern time, the next Business Day.
The Company shall not issue any fraction of a share of Common Stock upon any
purchase. If the issuance would result in the issuance of a fraction of a share
of Common Stock, the Company shall round such fraction of a share of Common
Stock up or down to the nearest whole share. All payments made under this
Agreement shall be made in lawful money of the United States of America or wire
transfer of immediately available funds to such account as the Company may from
time to time designate by written notice in accordance with the provisions of
this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.
(d) Compliance with Registration Statement Eligibility Requirements and Rules of
Principal Market.
(i) Maximum Share Cap. The Company shall not issue or sell any shares of Common
Stock pursuant to this Agreement, and the Investor shall not purchase or acquire
any shares of Common Stock pursuant to this Agreement, to the extent that after
giving effect thereto the aggregate number of all shares of Common Stock that
would be issued pursuant to this Purchase Agreement would exceed 7,817,621
shares of Common Stock (the “Maximum Share Cap”), representing the lesser of
(i) the maximum number of shares of Common Stock that the Company may issue
pursuant to this Agreement and the transactions contemplated hereby without
causing the Company to exceed the limitations set forth in General Instruction
I.B.6. of Form S-3 and the interpretations of the SEC’s staff set forth in
response to questions 139.23 and 139.24 of the Compliance and Disclosure
Interpretations of Securities Act Sections of the Division of Corporation
Finance of the Commission dated March 4, 2011 (the “Registration Statement
Eligibility Requirements”) and (ii) 19.99% of the 47,443,513 outstanding shares
of Common Stock on the date of this Agreement (representing the maximum number
of shares of Common Stock that the Company may issue pursuant to this Agreement
and the transactions contemplated hereby without (a) breaching the Company’s
obligations under the rules and regulations of the Nasdaq Stock Market or the
Principal Market or (b) obtaining stockholder approval under the applicable
rules and regulations of the Nasdaq Stock Market or the Principal Market).
Neither the Available Amount nor the Maximum Share Cap may be waived by the
parties.

 

 



--------------------------------------------------------------------------------



 



(ii) General. The Company shall not issue any shares of Common Stock pursuant to
this Agreement if such issuance would reasonably be expected to result in
(A) non-compliance with the Registration Statement Eligibility Requirements or
(B) a breach of the Company’s obligations under the rules and regulations of the
Nasdaq Stock Market or the Principal Market. The provisions of this Section 2(d)
shall be implemented in a manner otherwise than in strict conformity with the
terms hereof only if necessary to ensure compliance with (1) the Registration
Eligibility Requirements or (2) the rules and regulations of the Nasdaq Stock
Market or the Principal Market.
(e) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall confirm orally or in writing to the Investor within
two (2) Business Days of such request the number of shares of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof.
(f) Purchase Price Floor. The Company and the Investor shall not effect any
sales and purchases under this Agreement on any Purchase Date where the Purchase
Price for any purchases of Purchase Shares would be less than the Floor Price.
“Floor Price” means $1.00, which shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.
3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.
The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:
(a) Investment Purpose. The Investor is acquiring the Purchase Shares and
Commitment Shares (“Securities”) as principal for its own account and not with a
view to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting the Investor’s right to sell the Securities at any time pursuant to the
registration statement described herein or otherwise in compliance with
applicable federal and state securities laws and with respect to the Commitment
Shares, subject to Section 5(e) hereof). The Investor is acquiring the
Securities hereunder in the ordinary course of its business.

 

 



--------------------------------------------------------------------------------



 



(b) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D.
(c) Reliance on Exemptions. The Investor understands that the Securities may be
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.
(d) Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and others matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its representatives shall modify, amend or affect the Investor’s
right to rely on the Company’s representations and warranties contained in
Section 4 below. The Investor has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.
(e) No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
(f) Transfer or Sale. The Investor understands that (i) the Securities may not
be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 

 



--------------------------------------------------------------------------------



 



(g) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
(h) Residency. The Investor is a resident of the State of Illinois.
(i) No Prior Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:
(a) Organization and Qualification. The Company and each of the Subsidiaries
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns 50% or more of the voting stock or capital stock or
other similar equity interests) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents. Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Schedule 4(a).

 

 



--------------------------------------------------------------------------------



 



(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its shareholders, (iii) this Agreement has been, and
each other Transaction Document shall be on the Commencement Date, duly executed
and delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
Board of Directors of the Company has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit C attached
hereto to authorize this Agreement and the transactions contemplated hereby. The
Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any respect. No other approvals or consents of the
Company’s Board of Directors and/or shareholders is necessary under applicable
laws and the Company’s Certificate of Incorporation and/or Bylaws to authorize
the execution and delivery of this Agreement or any of the transactions
contemplated hereby, including, but not limited to, the issuance of the
Commitment Shares and the issuance of the Purchase Shares.
(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth on Schedule 4(c). Except as disclosed in Schedule 4(c), (i)
no shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as amended and as in effect on the date hereof (the
“By-laws”), and summaries of the terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto.

 

 



--------------------------------------------------------------------------------



 



(d) Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. The Commitment Shares have been
duly authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issue thereof.
5,000,000 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement as Purchase Shares. 149,165 shares
of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
have been duly authorized and reserved for issuance as Commitment Shares in
accordance with this Agreement.
(e) No Conflicts. Except as disclosed in Schedule 4(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the By-laws or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect. Except as disclosed in Schedule 4(e), neither the Company nor
its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any Certificate of Designation, Preferences and
Rights of any outstanding series of preferred stock of the Company or By-laws or
their organizational charter or by-laws, respectively. Except as disclosed in
Schedule 4(e), neither the Company nor any of its Subsidiaries is in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations or amendments which could
not reasonably be expected to have a Material Adverse Effect. The business of
the Company and its Subsidiaries is not being conducted, and shall not be
conducted, in violation of any law, ordinance, regulation of any governmental
entity, except for possible violations, the sanctions for which either
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents in accordance with the terms hereof or thereof. Except as disclosed in
Schedule 4(e), all consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence shall
be obtained or effected on or prior to the Commencement Date. Except as listed
in Schedule 4(e), since one year prior to the date hereof, the Company has not
received nor delivered any notices or correspondence from or to the Principal
Market. The Principal Market has not commenced any delisting proceedings against
the Company.

 

 



--------------------------------------------------------------------------------



 



(f) SEC Documents; Financial Statements. Except as disclosed in Schedule 4(f)
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Documents, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. Except as listed
in Schedule 4(f), the Company has received no notices or correspondence from the
SEC for the one year preceding the date hereof. Since January 1, 2010, the SEC
has not commenced any enforcement proceedings against the Company or any of its
subsidiaries.
(g) Absence of Certain Changes. Except as disclosed in Schedule 4(g), since
November 30, 2010, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 

 



--------------------------------------------------------------------------------



 



(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect. A description of
each action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body which, as
of the date of this Agreement, is pending or threatened in writing against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, is set forth in Schedule 4(h).
(i) Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.
(j) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.
(k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth on Schedule 4(k), none of the
Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 4(k), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.

 

 



--------------------------------------------------------------------------------



 



(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(m) Title. The Company and the Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”), except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries, and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance with such exceptions as are not material and do
not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.
(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.
(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

 



--------------------------------------------------------------------------------



 



(q) Transactions With Affiliates. Except as set forth in the SEC Documents, none
of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $100,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.
(r) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Commitment Shares and the Investor’s ownership of the
Securities and the Commitment Shares.
(s) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Registration Statement or prospectus supplements
thereto or otherwise made publicly available. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading. The Company acknowledges and
agrees that the Investor neither makes nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

 

 



--------------------------------------------------------------------------------



 



(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
5. COVENANTS.
(a) Filing of Form 8-K and Registration Statement. The Company agrees that it
shall, within the time required under the Exchange Act file a Report on Form 8-K
disclosing this Agreement and the transaction contemplated hereby. The Company
shall also file within ninety (90) Business Days from the date hereof a new
registration statement covering only the sale of the Purchase Shares and the
Commitment Shares, in accordance with the terms of the Registration Rights
Agreement between the Company and the Investor, dated as of the date hereof
(“Registration Rights Agreement”). Any securities issuable under this Agreement
that have not been registered under the Securities Act shall bear the following
restrictive legend (the “Restrictive Legend”):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
(b) Blue Sky. The Company shall use its reasonable best efforts to take such
action, if any, as is reasonably necessary in order to obtain an exemption for
or to qualify (i) the initial sale of the Commitment Shares and any Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
the Commitment Shares and any Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.

 

 



--------------------------------------------------------------------------------



 



(c) Listing. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares upon each national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all such
securities from time to time issuable under the terms of the Transaction
Documents. The Company shall maintain the Common Stock’s authorization for
quotation on the Principal Market. The Company shall promptly, and in no event
later than the following Business Day, provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such automated quotation system
or securities exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section.
(d) Limitation on Short Sales and Hedging Transactions. The Investor agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11, the Investor and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) “short sale” (as such term is defined in
Section 242.200 of Regulation SHO of the Exchange Act) of the Common Stock or
(ii) hedging transaction, which establishes a net short position with respect to
the Common Stock.
(e) Issuance of Commitment Shares. In connection with each purchase of Purchase
Shares hereunder, the Company agrees to issue to the Investor a number of shares
of Common Stock (the “Commitment Shares” ) equal to the product of (x) 149,165
and (y) the Purchase Amount Fraction. The “Purchase Amount Fraction” shall mean
a fraction, the numerator of which is the Purchase Amount purchased by the
Investor with respect to such purchase of Purchase Shares and the denominator of
which is Ten Million Dollars ($10,000,000). The Commitment Shares shall be
equitably adjusted for any reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction.
(f) Due Diligence. The Investor shall have the right, from time to time as the
Investor may reasonably deem appropriate, to perform reasonable due diligence on
the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Investor
in connection with any reasonable request by the Investor related to the
Investor’s due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The Company confirms that neither it nor any other
Person acting on its behalf shall provide the Investor or its agents or counsel
with any information that it believes constitutes or might constitute material,
non-public information which is not otherwise disclosed in the Registration
Statement or prospectus supplements thereto or otherwise publicly disclosed.
(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

 

 



--------------------------------------------------------------------------------



 



(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.
(i) No Variable Rate Transactions. From the date hereof until the Maturity Date
the Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents for cash consideration (or a combination of units
thereof) involving a Variable Rate Transaction other than in connection with an
Exempt Issuance. “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price. “Exempt
Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors or vendors of the Company pursuant to any stock
or option plan duly adopted for such purpose, by the Board of Directors or a
majority of the members of a committee of directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities, and (c) securities issued pursuant to acquisitions or strategic
transactions approved by the directors of the Company, which acquisitions or
strategic transactions can have a Variable Rate Transaction component, provided
that any such issuance shall only be to a Person (or to the equity holders of a
Person) which is, itself or through its subsidiaries, an operating company or an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities. “Common Stock Equivalents” means
any securities of the Company, which would entitle the holder thereof to acquire
at any time Common Stock, including, without limitation, any debt, preferred
stock, rights, options, warrants or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, Common Stock. From the date hereof and for 180 days
after the Commencement Date, the Company agrees that prior to entering into each
and any definitive agreement for the sale directly or indirectly of any debt,
Common Stock or Common Stock Equivalents, a (“Subsequent Transaction”), the
Company shall provide notice to the Investor (“Offering Notice”) not less than
three (3) Business Days nor more than five (5) Business Days prior to entering
into any such Subsequent Transaction, including the relevant terms and
conditions of such Subsequent Transaction, and the Investor shall have the right
to participate on equivalent terms and conditions in up to 25% of

 

 



--------------------------------------------------------------------------------



 



such Subsequent Transaction by delivering notice to the Company not later than
two (2) Business Days after receipt of the Offering Notice, which notice from
Investor shall indicate Investor’s intention to participate in the Subsequent
Transaction and the amount of its participation. In the event that the Investor
does not provide notice within the two (2) day period and the Company does not
enter into such Subsequent Transaction within five (5) Business Days from the
Offering Notice, the Company shall again be required to provide an Offering
Notice as set forth herein. The Company shall deliver an Offering Notice for
each and any Subsequent Transaction and agrees that it shall not execute any
definitive documentation for any Subsequent Transaction whatsoever, unless it
has first complied with this Section 5(i). Notwithstanding anything to the
contrary in this Section 5(i) and unless otherwise agreed to by Investor, the
Company shall either confirm in writing to Investor that the transaction with
respect to the Subsequent Transaction has been abandoned or shall publicly
disclose its intention to enter into the Subsequent Transaction, in either case
in such a manner such that Investor will not be in possession of any material,
non-public information, by the fifth (5th) Business Day following delivery of
the Offering Notice. If by such fifth (5th) Business Day, no public disclosure
regarding a transaction with respect to the Subsequent Transaction has been
made, and no notice regarding the abandonment of such transaction has been
received by Investor, such transaction shall be deemed to have been abandoned
and Investor shall not be in possession of any material, non-public information
with respect to the Company or any of its Subsidiaries. Should the Company
decide to pursue such transaction with respect to the Subsequent Transaction,
the Company shall provide Investor with another Offering Notice in accordance
with, and subject to, the terms of this Section 5(i) and Investor will again
have the right of participation set forth in this Section 5(i).
6. TRANSFER AGENT INSTRUCTIONS.
All of the Purchase Shares and Commitment Shares to be issued under this
Agreement shall be issued without any restrictive legend unless the Investor
expressly consents otherwise. The Company shall issue irrevocable instructions
to the Transfer Agent, and any subsequent transfer agent, to issue Purchase
Shares in the name of the Investor for the Purchase Shares in the form agreed to
by the parties prior to the Commencement Date (the “Irrevocable Transfer Agent
Instructions”). The Company warrants to the Investor that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 6,
will be given by the Company to the Transfer Agent with respect to the Purchase
Shares and that the Commitment Shares and the Purchase Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement.
7. CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.
The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions:
(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;
(b) A registration statement covering the sale of all of the Commitment Shares
and Purchase Shares shall have been declared effective under the Securities Act
by the SEC and no stop order with respect to the registration statement shall be
pending or threatened by the SEC; and

 

 



--------------------------------------------------------------------------------



 



(c) An additional listing application covering the sale of all of the Commitment
Shares and Purchase Shares has been approved by the Principal Market.
8. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.
The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:
(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;
(b) The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market and the Purchase Shares and
Commitment Shares shall be approved for listing upon the Principal Market;
(c) The Investor shall have received the opinions of the Company’s legal counsel
dated as of the Commencement Date substantially in the form of Exhibit A
attached hereto;
(d) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit B;
(e) The Board of Directors of the Company shall have adopted resolutions in the
form attached hereto as Exhibit C which shall be in full force and effect
without any amendment or supplement thereto as of the Commencement Date;
(f) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (A) solely for the purpose of effecting
purchases of Purchase Shares hereunder, 5,000,000 shares of Common Stock and
(B) as Commitment Shares in accordance with Section 5(e) hereof, 149,165 shares
of Common Stock;

 

 



--------------------------------------------------------------------------------



 



(g) The Irrevocable Transfer Agent Instructions, in form acceptable to the
parties shall have been delivered to and acknowledged in writing by the Company
and the Company’s Transfer Agent;
(h) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Florida
issued by the Secretary of State of the State of Florida as of a date within ten
(10) Business Days of the Commencement Date;
(i) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Florida within ten (10) Business Days of the Commencement Date;
(j) The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit D;
(k) A registration statement covering the sale of all of the Purchase Shares and
Commitment Shares shall have been declared effective under the Securities Act by
the SEC and no stop order with respect to the registration statement shall be
pending or threatened by the SEC. The Company shall have prepared and delivered
to the Investor a final and complete form of prospectus, dated and current as of
the Commencement Date, to be used by the Investor in connection with any sales
of any Purchase Shares or Commitment Shares, and to be filed by the Company one
Business Day after the Commencement Date. The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Commitment Shares and Purchase Shares pursuant to
this Agreement in compliance with such laws;
(l) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;
(m) On or prior to the Commencement Date, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Investor, in
order to render inapplicable any control share acquisition, business
combination, shareholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Investor as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Investor’s ownership of the Securities; and
(n) The Company shall have provided the Investor with the information requested
by the Investor in connection with its due diligence requests made prior to, or
in connection with, the Commencement, in accordance with the terms of Section
5(f) hereof.

 

 



--------------------------------------------------------------------------------



 



9. INDEMNIFICATION.
In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, indemnify and hold harmless the Investor and all of its affiliates,
shareholders, officers, directors, employees and direct or indirect investors
and any of the foregoing person’s agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim brought or made against such Indemnitee and arising out of
or resulting from the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby. Provided, however, that the Indemnitees shall
not be entitled to indemnification under this Section if the Indemnified
Liabilities are a result of, or arise out of, or relate to (a) any
misrepresentation or breach of any representation or warranty made by the
Investor in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Investor contained in the Transaction Documents
or any other certificate, instrument or document contemplated hereby or thereby,
or (c) the gross negligence or willful misconduct of the Indemnitee. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Payment under this indemnification shall be made within thirty
(30) days from the date Investor makes written request for it.
10. EVENTS OF DEFAULT.
An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:
(a) the effectiveness of a registration statement registering the Purchase
Shares or Commitment Shares lapses for any reason (including, without
limitation, the issuance of a stop order) or is unavailable to the Investor for
sale of any or all of the Purchase Shares or Commitment Shares (“Registrable
Securities”), and such lapse or unavailability continues for a period of ten
(10) consecutive Business Days or for more than an aggregate of thirty
(30) Business Days in any 365-day period;
(b) the suspension from trading or failure of the Common Stock to be listed on
the Principal Market for a period of three (3) consecutive Business Days;
(c) the delisting of the Company’s Common Stock from the Principal Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global
Select Market, the OTC Bulletin Board, or NYSE Amex;

 

 



--------------------------------------------------------------------------------



 



(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within five (5) Business Days after the applicable Purchase Date
which the Investor is entitled to receive;
(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;
(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;
(g) if the Company pursuant to or within the meaning of any Bankruptcy Law;
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due; or
(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary.
(i) if at any time after the Commencement Date, the “Maximum Share Cap” is
reached.
In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights under Section 11 hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, the Investor shall not be permitted or obligated to
purchase any shares of Common Stock under this Agreement. If pursuant to or
within the meaning of any Bankruptcy Law, the Company commences a voluntary case
or any Person commences a proceeding against the Company, a Custodian is
appointed for the Company or for all or substantially all of its property, or
the Company makes a general assignment for the benefit of its creditors, (any of
which would be an Event of Default as described in Sections 10(f), 10(g) and
10(h) hereof) this Agreement shall automatically terminate without any liability
or payment to the Company without further action or notice by any Person. No
such termination of this Agreement under Section 11(a) or 11(d) shall affect the
Company’s or the Investor’s obligations under this Agreement with respect to
pending purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending purchases under this
Agreement.

 

 



--------------------------------------------------------------------------------



 



11. TERMINATION
This Agreement may be terminated only as follows:
(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors, (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof) this Agreement shall automatically
terminate without any liability or payment to the Company without further action
or notice by any Person. No such termination of this Agreement under this
Section 11(a) shall affect the Company’s or the Investor’s obligations under
this Agreement with respect to pending purchases and the Company and the
Investor shall complete their respective obligations with respect to any pending
purchases under this Agreement.
(b) In the event that the Commencement shall not have occurred, the Company
shall have the option to terminate this Agreement for any reason or for no
reason without any liability whatsoever of any party to any other party under
this Agreement.
(c) In the event that the Commencement shall not have occurred on or before
120 days after the date of this Agreement, due to the failure to satisfy the
conditions set forth in Sections 7 and 8 above with respect to the Commencement,
the non-breaching party shall have the option to terminate this Agreement at the
close of business on such date or thereafter without liability of any party to
any other party.
(d) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement. The Company Termination Notice shall not be effective until one
(1) Business Day after it has been received by the Investor. No such termination
of this Agreement under this Section 11(d) shall affect the Company’s or the
Investor’s obligations under this Agreement with respect to pending purchases
and the Company and the Investor shall complete their respective obligations
with respect to any pending purchases under this Agreement.
(e) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount of Purchase Shares,
subject in all cases to the Maximum Share Cap, as provided herein, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement.
(f) If by the Maturity Date for any reason or for no reason the full Available
Amount of Purchase Shares, subject in all cases to the Maximum Share Cap, under
this Agreement has not been purchased as provided for in Section 2 of this
Agreement, this Agreement shall automatically terminate on the Maturity Date,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement.

 

 



--------------------------------------------------------------------------------



 



Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(c) and 11(f), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in
Sections 3, 4, 5, and 6 hereof, the indemnification provisions set forth in
Section 9 hereof and the agreements and covenants set forth in Sections 10 and
11, shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall affect the Company’s or the Investor’s
rights or obligations (i) under the Registration Rights Agreement which shall
survive any such termination or (ii) under this Agreement with respect to
pending purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending purchases under this
Agreement.
12. MISCELLANEOUS.
(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Florida shall govern all issues concerning the relative rights of the Company
and its shareholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of Chicago, for the adjudication of
any dispute hereunder or under the other Transaction Documents or in connection
herewith or therewith, or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature or a
signature in a “.pdf” format data file.
(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

 



--------------------------------------------------------------------------------



 



(e) Entire Agreement. With the exception of the Mutual Nondisclosure Agreement
between the parties dated as of November 18, 2010, this Agreement supersedes all
other prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the other Transaction Documents and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in the Transaction Documents.
(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally;
(ii) upon receipt when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
If to the Company:
Premier Exhibitions, Inc.
3340 Peachtree Road N.E., Suite 900
Atlanta, GA 30326
Telephone: 404-842-2600
Facsimile: 404-842-2626
Attention: Tina Bingham
With a copy to:
Derek Bork
Thompson Hine LLP
3900 Key Center
127 Public Square
Cleveland, Ohio 44114-1291
Telephone:(216) 566-5800
Facsimile: (216) 566-5527
If to the Investor:
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 620
Chicago, IL 60654
Telephone: 312-822-9300
Facsimile: 312-822-9301
Attention: Josh Scheinfeld/Jonathan Cope

 

 



--------------------------------------------------------------------------------



 



With a copy to:
Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue
New York, NY 10166
Telephone: 212-801-9200
Facsimile: 212-801-6400
Attention: Anthony J. Marsico
If to the Transfer Agent:
American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, NY 11219
Telephone: 718-921-8293
Facsimile: 718-921-8334
Attention: Isaac Kagan and Cindy Armenia
or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

 



--------------------------------------------------------------------------------



 



(i) Publicity. The Investor shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Investor, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Investor, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Investor in connection with any such
press release or other public disclosure at least one (1) Business Days prior to
its release. The Investor must be provided with a copy thereof at least one
(1) Business Days prior to any release or use by the Company thereof. The
Company agrees and acknowledges that its failure to fully comply with this
provision constitutes a material adverse effect on its ability to perform its
obligations under this Agreement. Nothing herein shall require Company to
consult with or obtain the approval of Investor for disclosures which may refer
to or relate to this Agreement made as part of the Company’s normal periodic
reports on Form 10-Q or Form 10-K, filed with the SEC provided that such
disclosure is in a form substantially similar to that previously reviewed and
approved by Investor.
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
(k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor acknowledges that the Company has disclosed
its preexisting relationship with a financial advisor. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out of pocket expenses) arising in connection with any such
claim.
(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement shall be cumulative and in addition to all
other remedies available to the Investor under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder may cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.
(n) Failure or Indulgence Not Waiver. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.
* * * * *

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

            THE COMPANY:

PREMIER EXHIBITIONS, INC.
      By:   /s/ Michael Little         Name:   Michael Little        Title:  
Senior Vice President and CFO   

            BUYER:

LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ROCKLEDGE CAPITAL CORPORATION
      By:   /s/ Josh Scheinfeld         Name:   Josh Scheinfeld        Title:  
President   

 

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 4(a)
  Subsidiaries
Schedule 4(c)
  Capitalization
Schedule 4(e)
  Conflicts
Schedule 4(f)
  Exchange Act Filings
Schedule 4(g)
  Material Changes
Schedule 4(h)
  Litigation
Schedule 4(k)
  Intellectual Property

EXHIBITS

     
Exhibit A
  Form of Company Counsel Opinion
Exhibit B
  Form of Officer’s Certificate
Exhibit C
  Form of Resolutions of Board of Directors of the Company
Exhibit D
  Form of Secretary’s Certificate
Exhibit E
  Form of Letter to Transfer Agent

 

 



--------------------------------------------------------------------------------



 



Schedule 4(a) — Subsidiaries
Wholly-owned subsidiaries of Premier Exhibitions, Inc. as of February 28, 2011:

      Name   Jurisdiction of Organization
R.M.S. Titanic, Inc.
  Florida
R.M.S. Titanic (UK) Ltd.
  United Kingdom
Premier (United Kingdom) Ltd.
  United Kingdom
Exhibitions International, LLC.
  Nevada
Premier Exhibitions International, LLC
  Delaware
Premier Exhibitions Mexico, S. de R.L. de C.V.
  Mexico
Premier Exhibitions NYC, Inc.
  Nevada
Premier Merchandising, LLC
  Delaware
Premier Sports Exhibitions, LLC
  Delaware
Premier Vision, LLC
  Delaware
Premier Exhibitions International Operations B.V.
  Netherlands
PRXI International Holdings C.V.
  Netherlands

 

 



--------------------------------------------------------------------------------



 



Schedule 4(c) — Capitalization

         
Common Stock
  65,000,000 shares authorized

Premier Exhibitions, Inc. has only one class of common stock authorized, and no
preferred stock authorized.
The Company is party to a Registration Rights Agreement with Sellers Capital
Master Fund, Ltd. and SAF Capital Management, LLC, pursuant to which the Company
has the obligation to register shares issued to the parties in connection with a
financing transaction in 2009. The transaction and Registration Rights Agreement
are described on a Form 8-K filed with the Securities and Exchange Commission on
May 13, 2009.

 

 



--------------------------------------------------------------------------------



 



Schedule 4(e) — No conflicts
None

 

 



--------------------------------------------------------------------------------



 



Schedule 4(f) — Exchange Act Filings
Premier Exhibitions, Inc. received correspondence from the Securities and
Exchange Commission dated November 30, 2010, related to a review of our recent
periodic filings. This review has been completed, and all correspondence between
the SEC and the Company are available on EDGAR.
Premier Exhibitions, Inc. also received correspondence from the Securities and
Exchange Commission relate to its registration statement on Form S-3 filed on
July 15, 2011. The Company has withdrawn this registration statement.

 

 



--------------------------------------------------------------------------------



 



Schedule 4(g) — Absence of Certain Changes
None

 

 



--------------------------------------------------------------------------------



 



Schedule 4(h) — Litigation
All material litigation is described in the following excerpt:
Status of Salvor-in-Possession and Interim Salvage Award Proceedings
The Company has been party to a salvage case titled RMS Titanic, Inc. v. The
Wrecked and Abandoned Vessel, et al., in rem for over 15 years. The Company
sought to maintain its status as sole Salvor-in-Possession of the Titanic wreck
site and also sought an interim salvage award in the form of title to the
recovered Titanic artifacts or a monetary award.
In June 1994, the U. S. District Court for the Eastern District of Virginia (the
“District Court”) awarded ownership, to our wholly-owned subsidiary RMST of all
items then salvaged from the wreck of the Titanic as well as all items to be
salvaged in the future so long as RMST remained Salvor-in-Possession. However,
in two orders, dated September 26, 2001 and October 19, 2001, respectively, the
District Court restricted the sale of artifacts recovered by RMST from the
Titanic wreck site. On April 12, 2002, the U.S. Court of Appeals for the Fourth
Circuit (the “Appellate Court”) affirmed the two orders of the District Court.
In its opinion, the Appellate Court reviewed and declared ambiguous the
June 1994 order of the District Court that had awarded ownership to RMST of the
salvaged items. Having found the June 1994 order ambiguous, the Appellate Court
reinterpreted the order to convey only possession of the artifacts with a lien
on them, not title, pending determination of a salvage award. On October 7,
2002, the U.S. Supreme Court denied RMST’s petition of appeal.
On May 17, 2004, RMST appeared before the District Court for a pre-trial hearing
to address issues in preparation for an interim salvage award trial. At that
hearing, RMST confirmed its intent to retain its Salvor-in-Possession rights in
order to exclusively recover and preserve artifacts from the wreck site of the
Titanic. In addition, RMST stated its intent to conduct another expedition to
the wreck site. As a result of that hearing, on July 2, 2004, the District Court
rendered an opinion and order in which it held that it would not recognize a
1993 Proces-Verbal, pursuant to which the government of France granted RMST
title to all artifacts recovered from the wreck site during the 1987 expedition
(the “1987 Artifacts”). The court also held that RMST would not be permitted to
present evidence at the interim salvage award trial for the purpose of arguing
that RMST should be awarded title to the Titanic artifacts through the law of
finds.
RMST appealed the July 2, 2004 District Court order to the Appellate Court. On
January 31, 2006, the Appellate Court reversed the lower court’s decision to
invalidate the 1993 Proces-Verbal, pursuant to which the government of France
granted RMST title to all artifacts recovered from the wreck site during the
1987 expedition. As a result, the Appellate Court tacitly reconfirmed that RMST
owns the approximately 2,000 artifacts recovered during the 1987 expedition. The
Appellate Court affirmed the lower court’s ruling that RMST will not be
permitted to present evidence at the interim salvage award trial for the purpose
of arguing that RMST should be awarded legal title to the remainder of the
Titanic artifacts through the law of finds.
On November 30, 2007, RMST filed a motion with the District Court seeking an
interim salvage award. On March 25, 2008, the court entered an order granting
permission to the U.S. to file an amicus curiae (friend of the court) response
regarding RMST’s motion for an interim salvage award. The U.S. response states
that an interim in-specie award (an award of the artifacts instead of a monetary
salvage award) with limitations, made by the court to RMST, could serve as an
appropriate mechanism to satisfy RMST’s motion for a salvage award and to help
ensure that the artifacts recovered by RMST from the wreck of the Titanic are
conserved and curated together in an intact collection that is available to the
public for historical review, educational purposes, and scientific research in
perpetuity. On April 15, 2008, the District Court entered an order requesting us
to propose suggested covenants that would be included in an in specie award. The
order also outlines a process for further discussion pertaining to such
covenants should the court decide to issue an in-specie award.

 

 



--------------------------------------------------------------------------------



 



In September 2008, RMST submitted revised covenants and conditions in connection
with our request for an in-specie award for the remaining Titanic artifacts.
This submission was made pursuant to the order issued by the District Court in
April 2008. As part of developing the revised covenants and restrictions, we
engaged in consultative discussions with the U.S. government. On October 14,
2008, the U.S. filed an amicus response to RMST’s proposed revised covenants,
and by leave of the District Court granted on October 31, 2008, RMST in turn
filed a reply brief on November 12, 2008. On November 18, 2008, we attended a
status conference at the District Court. At the conclusion of that hearing, the
District Court asked for certain additional submissions from RMST and the U.S.,
which were provided.
The District Court held an evidentiary hearing from October 26, 2009 through
November 2, 2009 on our motion for a salvage award. On August 12, 2010, the
District Court issued an opinion granting a salvage award to RMST based upon the
Company’s work in recovering and conserving over three thousand artifacts from
the wreck of Titanic during its expeditions conducted in 1993, 1994, 1996, 1998,
2000, and 2004 (the “Post 1987 Artifacts”). The Company was awarded 100 percent
of the fair market value of the artifacts, which the District Court set at
approximately $110 million. The District Court reserved the right to determine
whether to pay the Company a cash award from proceeds derived from a judicial
sale, or in the alternative, to issue the Company an in-specie award of title to
the artifacts with certain covenants and conditions which would govern their
maintenance and future disposition. The District Court held a status hearing on
June 30, 2011, to receive an update on the 2010 expedition, specifically with
regard to the scientific mapping of the wreck site and coordination with experts
in the underwater community.
On August 15, 2011, the District Court granted an in-specie award of title to
the artifacts to RMST for the Post 1987 Artifacts. Title to the Post 1987
Artifacts comes with certain covenants and conditions drafted and negotiated by
the Company and the United States government. These covenants and conditions
govern the maintenance and future disposition of the artifacts. These covenants
and conditions include the following:

  •  
The approximately 2,000 “1987 Artifacts” and the approximately 3,500 “Post 1987
Artifacts” must be maintained as a single collection;
    •  
The combined collections can only be sold together, in their entirety, and any
buyer would be subject to the same conditions applicable to RMST; and
    •  
RMST must comply with provisions that guarantee the long-term protection of all
of the artifacts. These provisions include the creation by RMST of a trust and
reserve fund (the “Trust Account”). The Trust Account will be irrevocably
pledged to and held for the exclusive purpose of providing a performance
guarantee for the maintenance and preservation of the Titanic collection for the
public interest. The Company will pay into the Trust Account a minimum of twenty
five thousand dollars ($25 thousand) for each future fiscal quarter until the
corpus of such Trust Account equals five million dollars ($5 million). Though
not required under the covenants and conditions, Company will make additional
payments into the Trust Account as it deems appropriate consistent with its
prior representations to the Court and sound fiscal operations.

Status of International Treaty Concerning the Titanic Wreck
The U.S. Department of State (the “State Department”) and the National Oceanic
and Atmospheric Administration of the U.S. Department of Commerce (“NOAA”) are
working together to implement an international treaty (the “Treaty”) with the
governments of the United Kingdom, France and Canada concerning the Titanic
wreck site. If implemented in this country, this treaty could affect the way the
District Court monitors our Salvor-in-Possession rights to the Titanic. These
rights include the exclusive right to recover artifacts from the wreck site,
claim possession of and perhaps title to artifacts recovered from the site, and
display recovered artifacts. Years ago we raised objections to the State
Department regarding the participation of the U.S. in efforts to reach an
agreement governing salvage activities with respect to the Titanic. The proposed
Treaty, as drafted, did not recognize our existing Salvor-in-Possession rights
to the Titanic. The United Kingdom signed the Treaty in November 2003, and the
U.S. signed the Treaty in June 2004. For the Treaty to take effect, the U.S.
must enact implementing legislation. As no implementing legislation has been
passed, the Treaty currently has no binding legal effect.

 

 



--------------------------------------------------------------------------------



 



The Company has worked with the U.S. government regarding several draft
revisions to the government’s proposed legislation which would implement the
Treaty. For years, the State Department and NOAA have been working together to
implement the Treaty. For nearly as long the Company has opposed the passage of
the implementing legislation out of concerns that it failed to protect the
Company’s interests in the wreck site and failed to insure continued scientific
and historic exploration.
In August, 2011, the State Department and NOAA resubmitted the draft legislation
to Congress. RMST has worked with the U.S. government to develop a number of
textual modifications to this proposed implementing legislation to address the
Company’s concerns. RMST intends to propose its own legislation incorporating
these textual modifications. RMST plans to support the passage of this revised
implementing legislation into law. The Company believes that the passage of this
legislation, as modified by RMST, will recognize the Company’s past and future
role with regard to the wreck site.
Other Litigation
The Company is also from time to time party to collection actions to recover
amounts owed by promoters and other parties, particularly international
promoters and partners. In RMS Titanic, Inc. v. Citywest Productions and H.S.S.
Trading as the Mansfield Group, we sued in Dublin, Ireland to collect
approximately $1.3 million owed by a promoter who licensed and presented a
Titanic exhibition in Dublin. We were successful in obtaining judgment against
the parties for the full amount of the claim. During the proceedings, the
defendants went into receivership, which is an insolvency process under the laws
of Ireland. We have reserved 100% of the receivable on our balance sheet for the
fiscal year ended February 28, 2011, and are currently seeking to enforce the
judgment in Ireland. Recovery in this case is unlikely.
In April 2011, the Company filed suit in the U.S. District Court for the
Northern District of Georgia against Serge Grimaux and his companies, including
Serge Grimaux Presents, Inc. and 9104-5773 Quebec, Inc. The suit alleges that
Grimeaux failed to pay over $800 thousand due and owing the Company under a
series of license agreements pursuant to which Grimaux and his entities
presented the Company’s Titanic and human anatomy exhibitions in venues
throughout Canada. This case is in its very early stages. The Company has
estimated a bad debt allowance for this receivable and has adjusted the
receivable accordingly. Recovery in this case is uncertain. The net receivable
balances are not material and are reflected in Accounts receivable, net of
allowance for doubtful accounts in the Condensed Consolidated Balance Sheets.
On August 5, 2011, the Company filed suit in the U.S. District Court for the
Southern District of New York against Gunther Von Hagens, and his company,
Plastination Company, Inc. The suit alleges that Von Hagens and Plastination
breached a settlement agreement with the Company, tortiously interfered with the
Company’s business, conspired against the Company and engaged in unfair
competition practices. These claims relate to information Von Hagens and
Plastination provided to ABC News and other third-parties about the origin of
the human anatomy specimens licensed by the Company and used in its human
anatomy exhibitions. The Company has sued for unspecified damages. The case is
in its very early stages and recovery is uncertain.
From time to time the Company is or may become involved in other legal
proceedings that result from the operation of its exhibitions and business.

 

 



--------------------------------------------------------------------------------



 



Settled Litigation
On July 30, 2009, Sports Immortals, Inc. and its principals, Joel Platt and Jim
Platt (together, “Sports Immortals”), filed an action against the Company in the
Circuit Court of the Fifteenth Judicial District in Palm Beach County, Florida
for claims arising from their license agreement with the Company under which the
Company obtained rights to present sports memorabilia exhibitions utilizing the
Sports Immortals, Inc. collection. The plaintiffs allege that the Company
breached the contract when the Company purported to terminate it in April of
2009, and they seek fees and stock warrant agreements required under the
agreement. The Company filed its answer and counterclaims on September 7, 2009.
Answering the complaint, the Company denied plaintiffs’ allegations and
maintained that the Sports Immortals, Inc. license agreement was properly
terminated. The Company counterclaimed against the plaintiffs for breach of
contract, fraudulent inducement and misrepresentation, breach of the covenant of
good faith and fair dealing, and violation of Florida’s deceptive and unfair
practices act. On August 16, 2011, the Company and Sports Immortals entered into
a Settlement and Release Agreement (the “Agreement”). In exchange for full
settlement and release of all claims of Sports Immortals, pursuant to the
Agreement the Company agreed to pay $475 thousand currently, $475 thousand on
the first anniversary of settlement, and to exchange certain warrants previously
issued to Jim Platt and Joel Platt for warrants with an exercise price set at
the market price on the date of settlement of $1.82. An expense of $6 thousand
for the exchange of these warrants is included in General and administrative
expenses on the Condensed Consolidated Statements of Operations. In fiscal 2010,
the Company accrued $167 thousand as an estimate of the cost to settle this
litigation. An additional expense of $783 thousand is included in Litigation
Settlement on the Condensed Consolidated Statements of Operations for the three
and six months ended August 31, 2011. The $950 thousand settlement payable is
reflected in Accounts payable and accrued liabilities on the Condensed
Consolidated Balance Sheets. The first installment of the settlement agreement
of $475 thousand was paid on September 7, 2011.
Proposed Legislation and Government Inquiries
On May 23, 2008, the Company entered into an Assurance of Discontinuance (the
“Assurance”) with the Attorney General of the State of New York. The Assurance
resolves the inquiry initiated by the Attorney General’s Office regarding our
New York City exhibition, “Bodies...The Exhibition.” Subject to the provisions
of the Assurance, the Company has continued to operate the exhibition in New
York City. Although most of its requirements under the Assurance have now been
concluded, the Company will continue to post certain disclosures regarding the
sourcing of the specimens in the exhibition as long as that exhibition operates
in New York City. The Company has voluntarily agreed to similar disclosures with
the states of Washington, Missouri, and Oklahoma.
Legislatures in a few states have considered legislation or passed bills that
would restrict our ability to present human anatomy exhibitions in their states,
such as by banning human anatomy exhibitions, requiring a permit to present such
an exhibition, or imposing restrictions on how or where such exhibitions could
be presented. The Company cannot predict whether any such legislation will be
adopted or, if adopted, how such legislation might affect its ability to conduct
human anatomy exhibitions. Additional states could introduce similar legislation
in the future. Any such legislation could prevent or impose restrictions on the
Company’s ability to present our human anatomy exhibitions in the applicable
states.
From time to time, the Company has or may receive requests and inquiries from
governmental entities which result from the operation of our exhibitions and
business. As a matter of policy, the Company will cooperate with any such
inquiries.

 

 



--------------------------------------------------------------------------------



 



Revenue Examinations
The Internal Revenue Service (“IRS”) is currently conducting an examination of
the Company’s federal tax return for the fiscal year ended February 28, 2010. In
addition to the review currently in process by the IRS, the Company is, at
times, under review by various state revenue authorities.
The Company believes that adequate provisions for resolution of all
contingencies, claims and pending litigation have been made for probable losses
and that the ultimate outcome of these actions will not have a material adverse
effect on the Company’s financial condition.

 

 



--------------------------------------------------------------------------------



 



Schedule 4(k) — Intellectual Property Rights
None

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMPANY COUNSEL OPINIONS
SECURITIES COUNSEL OPINIONS
1. The Transaction Documents to which the Company is a party are enforceable
against the Company in accordance with their terms except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting creditor’s rights and remedies or other reasonable exceptions to be
set forth in such opinion.
2. The execution, delivery and performance by the Company of the Transaction
Documents, the consummation by the Company of the transactions contemplated
thereby, including the offering, sale and issuance of the Commitment Shares and
the Purchase Shares in accordance with the terms and conditions of the Purchase
Agreement, and fulfillment and compliance with terms of the Transaction
Documents, does not and shall not: (i) conflict with, constitute a breach of or
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or could constitute a breach or a default), under any material
agreement, note, lease, mortgage, deed or other material instrument to which to
our knowledge the Company is a party or by which the Company or any of its
assets are bound, (ii) result in any violation of any statute, law, rule or
regulation applicable to the Company, or (iii) to our knowledge, violate any
order, writ, injunction or decree applicable to the Company or any of its
subsidiaries.
3. To our knowledge, the execution and delivery of the Registration Rights
Agreement do not, and the performance by the Company of its obligations
thereunder shall not, give rise to any rights of any other person for the
registration under the Securities Act of any shares of Common Stock or other
securities of the Company which have not been waived.
4. Except as set forth on Schedule 4(c) of the Purchase Agreement, to our
knowledge, there are no outstanding shares of capital stock or other securities
convertible into or exchangeable or exercisable for shares of the capital stock
of the Company.
5. Other than that which has been obtained and completed prior to the date
hereof, no authorization, approval, consent, filing or other order of any
federal or state governmental body, regulatory agency, or stock exchange or
market, or any court, or, to our knowledge, any third party is required to be
obtained by the Company to enter into and perform its obligations under the
Transaction Documents or for the Company to issue and sell the Purchase Shares
as contemplated by the Transaction Documents.
6. The Common Stock is registered pursuant to Section 12(g) of the Exchange Act.
To our knowledge, since one year preceding the date of the Purchase Agreement,
the Company has been in compliance with the reporting requirements of the
Exchange Act applicable to it. To our knowledge, and except as stated in
Schedule 4(f), since one year preceding the date of the Purchase Agreement, the
Company has not received any written notice from the Principal Market stating
that the Company has not been in compliance with any of the rules and
regulations (including the requirements for continued listing) of the Principal
Market.

 

 



--------------------------------------------------------------------------------



 



7. We further advise you that to our knowledge, except as disclosed on Schedule
4(h) in the Purchase Agreement, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body, any governmental
agency, any stock exchange or market, or self-regulatory organization, which has
been threatened in writing or which is currently pending against the Company,
any of its subsidiaries, any officers or directors of the Company (in their
capacities as such) or any of its subsidiaries or any of the properties of the
Company or any of its subsidiaries.
8. We have participated in the preparation of the Registration Statement (SEC
File #                    ) covering the sale of the Purchase Shares and the
Commitment Shares including the prospectus dated                     , contained
therein and in conferences with officers and other representatives of the
Company (including the Company’s independent auditors) during which the contents
of the Registration Statement and related matters were discussed and reviewed
and, although we are not passing upon and do not assume any responsibility for
the accuracy, completeness or fairness of the statements contained in the
Registration Statement, on the basis of the information that was developed in
the course of the performance of the services referred to above, considered in
the light of our understanding of the applicable law, nothing came to our
attention that caused us to believe that the Registration Statement (other than
the financial statements and schedules and the other financial and statistical
data included therein, as to which we express no belief), as of their dates,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
FLORIDA COUNSEL OPINIONS
1. The Company is a corporation existing and in good standing under the laws of
the State of Florida.
2. The Company has the corporate power to execute and deliver, and perform its
obligations under, each Transaction Document to which it is a party. The Company
has the corporate power to conduct its business as, to the best of our
knowledge, it is now conducted, and to own and use the properties owned and used
by it.
3. The execution, delivery and performance by the Company of the Transaction
Documents to which it is a party have been duly authorized by all necessary
corporate action on the part of the Company. The execution and delivery of the
Transaction Documents by the Company, the performance of the obligations of the
Company thereunder and the consummation by it of the transactions contemplated
therein have been duly authorized and approved by the Company’s Board of
Directors and no further consent, approval or authorization of the Company, its
Board of Directors or its stockholders is required. The Transaction Documents to
which the Company is a party have been duly executed and delivered by the
Company and are the valid and binding obligations of the Company.
4. The execution, delivery and performance by the Company of the Transaction
Documents, the consummation by the Company of the transactions contemplated
thereby, including the offering, sale and issuance of the Commitment Shares and
the Purchase Shares in accordance with the terms and conditions of the Purchase
Agreement, and fulfillment and compliance with terms of the Transaction
Documents, does not and shall not: (i) conflict with, constitute a breach of or
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or could constitute a breach or a default) under the Certificate of
Incorporation or the Bylaws of the Company or (ii) result in any violation of
any statute, law, rule or regulation applicable to the Company under Florida
law.

 

 



--------------------------------------------------------------------------------



 



5. The issuance of the Purchase Shares and Commitment Shares pursuant to the
terms and conditions of the Transaction Documents has been duly authorized.
[                    ] shares of Common Stock have been properly reserved for
issuance under the Purchase Agreement. When issued and paid for in accordance
with the Purchase Agreement, the Purchase Shares shall be validly issued, fully
paid and non-assessable, to our knowledge, free of all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights that may arise under
Florida law. [                    ] shares of Common Stock have been properly
reserved for issuance as Commitment Shares under the Purchase Agreement. When
issued in accordance with the Purchase Agreement, the Commitment Shares shall be
validly issued, fully paid and non-assessable, to our knowledge, free of all
taxes, liens, charges, restrictions, rights of first refusal and preemptive
rights that may arise under Florida law.
6. As of the date hereof, the authorized capital stock of the Company consists
of [                    ] shares of common stock, $.0001 value, of which to our
knowledge [                    ] shares are issued and outstanding.
7. Other than that which has been obtained and completed prior to the date
hereof, no authorization, approval, consent, filing or other order of any
governmental body, regulatory agency or any court is required to be obtained by
the Company under Florida law to enter into and perform its obligations under
the Transaction Documents or for the Company to issue and sell the Purchase
Shares as contemplated by the Transaction Documents.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF OFFICER’S CERTIFICATE
This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of
                    , (“Purchase Agreement”), by and between PREMIER
EXHIBITIONS, INC., a Florida corporation (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC (the “Investor”). Terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Purchase Agreement.
The undersigned,                     ,                      of the Company,
hereby certifies, on behalf of the Company and not in his individual capacity,
as follows:
1. I am the                      of the Company and make the statements
contained in this Certificate;
2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date);
3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.
4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.
IN WITNESS WHEREOF, I have hereunder signed my name on this  _____  day of
                    .

         
 
 
 
Name:    
 
  Title:    

The undersigned as Secretary of PREMIER EXHIBITIONS, INC., a Florida
corporation, hereby certifies, on behalf of the Company and not in his
individual capacity, that                      is the duly elected, appointed,
qualified and acting                      of                      and that the
signature appearing above is his genuine signature.

         
 
 
 
Secretary    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT
WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between the
Corporation and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for
the purchase by Lincoln Park of up to Ten Million Dollars ($10,000,000) of the
Corporation’s common stock, $.0001 par value per share (the “Common Stock”); and
WHEREAS, after consideration and review of the Purchase Agreement, the documents
attached thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the sale of up to 5,000,000
shares of Common Stock to Lincoln Park (the “Purchase Shares”).
Transaction Documents
NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and each of Christopher Davino and Robert Brandon
(the “Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement on behalf of the Company, and any other agreements or
documents contemplated thereby including, without limitation, a registration
rights agreement (the “Registration Rights Agreement”) providing for the
registration of the shares of the Company’s Common Stock issuable in respect of
the Purchase Agreement on behalf of the Corporation, with such amendments,
changes, additions and deletions as the Authorized Officers may deem to be
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and
FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Lincoln Park, a draft of which has
been provided to the Board, are hereby approved and the Authorized Officers are
authorized to execute and deliver the Registration Rights Agreement on behalf of
the Company, with such amendments, changes, additions and deletions as the
Authorized Officer may deem appropriate and approve on behalf of, the
Corporation, such approval to be conclusively evidenced by the signature of an
Authorized Officer thereon; and
FURTHER RESOLVED, that the terms and provisions of the Form of Irrevocable
Transfer Agent Instructions (the “Instructions”), a draft of which has been
provided to the Board, are hereby approved and the Authorized Officers are
authorized to execute and deliver the Instructions on behalf of the Company,
with such amendments, changes, additions and deletions as the Authorized
Officers may deem appropriate and approve on behalf of, the Corporation, such
approval to be conclusively evidenced by the signature of an Authorized Officer
thereon; and

 

 



--------------------------------------------------------------------------------



 



Issuance of Common Stock
FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park up to 5,000,000 shares of Common Stock as the Purchase Shares and that,
upon issuance of the Purchase Shares pursuant to the Purchase Agreement, the
Purchase Shares will be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof; and
FURTHER RESOLVED, that the Corporation shall initially reserve 5,000,000 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement;
and
Approval of Actions
FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and
FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SECRETARY’S CERTIFICATE
This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(k) of that certain Purchase Agreement dated as of
                    , (“Purchase Agreement”), by and between PREMIER
EXHIBITIONS, INC., a Florida corporation (the “Company”) and LINCOLN PARK
CAPITAL FUND, LLC (the “Investor”), pursuant to which the Company may sell to
the Investor up to Ten Million Dollars ($10,000,000) of the Company’s Common
Stock, $.0001 par value per share (the “Common Stock”). Terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Purchase
Agreement.
The undersigned,                     , Secretary of the Company, hereby
certifies, on behalf of the Company and not in his individual capacity, as
follows:
1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.
2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Articles”), in each case, as amended through the date hereof, and no action
has been taken by the Company, its directors, officers or shareholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Articles.
3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
                    , at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.
4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.
IN WITNESS WHEREOF, I have hereunder signed my name on this  _____  day of
                    .

         
 
 
 
Secretary    

The undersigned as  _____  of PREMIER EXHIBITIONS, INC., a Florida corporation,
hereby certifies, on behalf of the Company and not in his individual capacity,
that  _____  is the duly elected, appointed, qualified and acting Secretary of
 _____, and that the signature appearing above is his genuine signature.

         
 
 
 
   

 

 